DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/06/2021 has been entered.

Response to Claim Amendments
The previously indicated allowance of claims 16-18 and 20-29 from the last office action (mailed on 07/09/2021) is maintained due to independent claim 16 defining the structurally limitations of the current measurement sensor and/or voltage measurement sensor:
The current measurement sensor is or includes a shunt provided on the protection relay data acquisition board. 
And/or the voltage measurement sensor is or includes a voltage divider provided on the protection relay data acquisition board.

Applicant's RCE Claim Amendments (Supplemental RCE Claim Amendments filed on 10/14/2021) with respect to the 112(a) rejection of claim 30 that was cited in the office action (mailed on 07/09/2021) is persuasive due to complying with the written description requirement. The 112(a) rejection of claim 30 is withdrawn.
Applicant's RCE Claim Amendments (Supplemental RCE Claim Amendments filed on 10/14/2021) with respect to the 112(b) rejection of claim 30 that was cited in the office action (mailed on 07/09/2021) is persuasive due to resolving the antecedent issue through the amended claim correcting the 112(a) rejection. The 112(b) rejection of claim 30 is withdrawn.

Allowable Subject Matter
Claims 16-18 and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 16, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a protection relay connection assembly for connecting a current transformer and/or a voltage transformer of an electrical network to a protection relay, the protection relay connection assembly comprising: …wherein the current measurement sensor is or includes a shunt provided on the protection relay data acquisition board, and/or the voltage measurement sensor is or includes a voltage divider provided on the protection relay data acquisition board, as recited in combination in independent claim 16. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 16, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 17-18 and 20-29 are allowed.
Regarding independent claim 30, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a protection apparatus for protecting an electrical network, the protection apparatus comprising: …wherein the current measurement sensor is or includes a shunt provided on the protection relay, and/or the voltage measurement sensor is or includes a voltage divider provided on the protection relay, as recited in combination in independent claim 30. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 30, it is believed to render the claim individually patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847